Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Claims Status
Claims 4, 6, and 11-13 are pending and under examination. Claims 1-3, 5, and 7-10 are canceled. 

Action Summary
Claims 4, 6 and 11-12 rejected under 35 U.S.C. 103 as being un-patentable over Kimura et al. Gan To Kagaku Ryoho 1989 Jan;16(1):123-30 in view of Murase et al., Pharma Res Per, 4(1), January 28, 2016, Matsuo et al., Leukemia 1997, 11, 1469-1427, Dobson et al., The Embo Journal vol. 18, no. 13, pp. 3564-3574, 1999, Goyama et al., Blood, Volume 128, Issue 22, 1 January 2016, Page 750, JP02013082708 cited herein as “The JP document”, and Nobuo et al. (US 2010/0210855A1). Matsuo et al. and Murase et al. are cited in the IDS dated 04/29/2021 are maintained. 

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 11-12 remain rejected and claim 13 is rejected under 35 U.S.C. 103 as being un-patentable over Kimura et al. Gan To Kagaku Ryoho 1989 Jan;16(1):123-30 in view of Murase et al., Pharma Res Per, 4(1), January 28, 2016, Matsuo et al., Leukemia 1997, 11, 1469-1427, Dobson et al., The Embo Journal vol. 18, no. 13, pp. 3564-3574, 1999, Goyama et al., Blood, Volume 128, Issue 22, 1 January 2016, Page 750, JP02013082708 cited herein as “The JP document”, and Nobuo et al. (US 2010/0210855A1). Matsuo et al. and Murase et al. are cited in the IDS dated 04/29/2021.
kimura et al. teaches a method of treating patients with acute myelocytic leukemia and myelogenous leukemia (CML) comprising administering an effective amount of SM-108 (aka claimed compound) to said subject, see Abstract. Acute myelocytic leukemia is also named acute myelogenous leukemia. 
Kimura et al. does not teach the leukemia associated with MLL is leukemia associated with MLL is acute myelogenous leukemia with (9;11) translocation or mixed phenotype acute leukemia with (v;11q23) translocation and AF9 or AF4. In addition, Kimura et al. does not teach the 10 to 5000 mg per day. 
Murase et al. teaches inosine-5’-monophosphate dehydrogenase inhibitor such as FF-10501 (aka claimed compound) can be an alternative therapeutic treatment for Acute myeloid leukemia is also named acute myelogenous leukemia (cell lines MOLN-13) with acquired resistance to azacitidine, see Abstract. 
Matsuo et al. teaches two acute monocytic leukemia (AML-M5a) cell lines (MOLN-13 amnd MOLN-14) with interclonal phenotype heterogeneity showing MLL-AF9 fusion resulting from an occult chromosome insertion, ins(11;9)(q23;p22p23), see Title. 
Dobson et al. teaches in vivo models of cancer development occurring after
chromosomal translocations are needed for a comprehensive understanding of the biological consequences of these aberrant chromosomes and as a means to test possible therapies. The propensity of the MLL gene to form fusion genes after chromosomal translocations is important because >15% of all acute leukemia in man have MLL gene fusions and because there is an association of particular MLL fusions with particular subtypes of acute leukaemia. For instance, MLL–AF4/FEL fusions are typically found in lymphoblastic tumours, whereas MLL–AF9 fusions are typically found in myeloid tumours, see page 3570, second, first para. 
	Goyama et al. teaches the p53-deficient MLL-AF9 cells were still sensitive to MPA and FF-10501-01 (aka SM108) both in vitro and in vivo, indicating that p53 activation is dispensable for the anti-leukemia effect of these IMPDH inhibitors, see Abstract. 
	The JP document teaches the use of producing 5-hydroxy-1H-imidazole-4-carboxamide 3/4 hydrate having excellent storage stability and few impurities, see Abstract. 
	Nobuo et al. teaches SM-108 as a chemotherapeutic agent was discontinued partly because of its chemical instability. SM-108 tends to produce a blue colorant by the air-oxidation. Although the drug formulation to improve the storage stability of SM-108 had been attempted by adding antioxidant agents as described in JP S58-35115 A, those efforts are far from the ideal method to overcome the problem efficiently. On the other hand, MDS, the main target disorder of SM-108, is still categorized in a poor-prognostic syndrome and the number of patients is increasing gradually, especially in Europe and the United States. However, there is no efficacious therapeutics yet. Under these circumstances, the development of a new SM-108 derivative, which has improved storage stability, has been strongly desired, see para [003] and [0004]. Nobuo et al. teaches the object of this invention is to provide a stable sulfonic SM-108 derivative, which is effective as an anticancer agent, particularly to provide an SM-108 derivative having good storage stability, see para [0005]. Nobuo et al. teaches SM-108 turned indigo blue whereas benzensulfonic acid salt of SM-108 remains colorless after 60 days, see para [0091]. Furthermore, Nobuo et al. teaches the dosage and the frequency of the administration of the mendicant described in the present invention vary according to the symptoms, ages, body weights, the administration forms, etc., but it is usually in the range of 50 to 500 mg per day with all at once or divided into several times of administration, see para [0069].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the benzensulfonic acid salt of SM-108 taught by Nobuo and hydrate of 5-hydroxy-1H-imidazole-4-carboxamide (SM108) taught by the JP document in the dosage taught by Nobuo et al. instead of SM108 free base taught by Kimura et al. to treat subject with leukemia associated with MLL is acute myelogenous leukemia with (9;11) translocation or mixed phenotype acute leukemia with (v;11q23) translocation in this case MLL–AF9 fusions to give Applicant’s claimed method. The dose by Nobuo would be a dose capable of exerting the drug efficacy. One would have been motivated by the Murase et al. teaches inosine-5’-monophosphate dehydrogenase inhibitor such as FF-10501 (aka claimed compound) can be an alternative therapeutic treatment for Acute myeloid leukemia is also named acute myelogenous leukemia (cell lines MOLN-13) with acquired resistance to azacitidine, see Abstract, the fact that Matsuo et al. and Dobson teach there is an association of particular MLL fusions with particular subtypes of acute leukaemia. For instance, MLL–AF4/FEL fusions are typically found in lymphoblastic tumours, whereas MLL–AF9 fusions are typically found in myeloid tumours, and also because both Goyama et al. teaches the p53-deficient MLL-AF9 cells were still sensitive to MPA and FF-10501-01 (aka SM108) both in vitro and in vivo, indicating that p53 activation is dispensable for the anti-leukemia effect of these IMPDH inhibitors, see Abstract. One would also be motivated to substitute or replace the SM108 taught by Kimura et al. with either a hydrate SM108 or a benzensulfonic acid salt of SM-108 to improve the chemical instability problem associated with SM108 free base. One would reasonably expect the substitution to successfully treat acute myelogenous leukemia with (9;1 1) translocation or mixed phenotype acute leukemia with (v;11q23) translocation in this case MLL–AF4/FEL fusions.
		Applicant’s argument and Response to Applicant’s argument
	 Applicant argues regarding the form of the compound (that is, free base, salt or hydrate), persons skilled in the art can understand and select any suitable form which can exert the advantageous drug effect of the present invention. Under U.S. pharmaceutical patent practice, many drug patents are allowed using phrases such as "any specific compound name, or a salt thereof or a hydrate thereof'. This is garden-variety claim language in pharmaceutical patent claims and does not detract from the commensurateness of the claims to the evidence of patentability. 
In response, Applicant’s argument is not persuasive. It may well be true that many drug patents are allowed using phrases such as "any specific compound name, or a salt thereof or a hydrate thereof.” However, it is known that hydrates are unpredictable. For example, Braun, Mol Pharm. 2014 Sep 2; 11(9): 3145–3163 cited solely to rebut Applicant’s argument about hydrates teaches the occurrence of organic hydrates as well as their stability still remains unpredictable. (See page 3145, right column.) Again, the asserted unexpected result relates to an AML fusion gene (I.e., MLL-AF9) leukemia cells, 660 mg in a 60 Kg human, and a 0.5% methylcellulose suspension of 5-hydroxy-1H-imidazole-4-carboxamide-3/4 hydrate. That is a very specific hydrate. The specific 5-hydroxy-1H-imidazole-4-carboxamide-3/4 hydrate is not in the claim regardless many drug patents are allowed using phrases such as "any specific compound name, or a salt thereof or a hydrate thereof.” In contrast, the claim again broadly recites claim broadly recites 5-hydroxy-1H-imidazole-4-carboxamide free base, or a salt thereof or a hydrate thereof, broadly recites a dosage being an amount capable of exerting the drug efficacy, broadly recites acute myelogenous leukemia expressing a Mixed Lineage Leukemia fusion gene formed by fusion of a Mixed Lineage Leukemia gene with other genes. Therefore, the asserted unexpected results are not commensurate in scope with the claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d).
	Applicant argues that as explained in paragraph [0005] of the present specification, MLL-ENL and MLL-AF9 are MLL translocation fusion genes, and are considered to have almost the same properties in the field of basic research.
	In response, Applicant’s argument is not persuasive. Contrary to Applicant’s assertion that MLL-ENL and MLL-AF9 are MLL translocation fusion genes, and are considered to have almost the same properties in the field of basic research. KHM Prange cited by Applicant, which has been considered by the Examiner teaches no reports to day have described genome-wide MML-AF9 and AF4 binding in human AML, genome-wide maps of the MLL binding are only available in mouse models of AML, (See page 3346, right column, first paragraph.) KHM Prange also teaches the uncovered sets of MLL-AF9 and AF4 specific target gens such as ZNF521 and CDKN2A, respectively indicate that each specific fusion partner also has its own unique binding signature, which may potentially be exploited against MLLr blasts with resistance against a more general treatment. (See page 3354; right column; third paragraph.) Meyers also cited by Applicant teaches combined data and recently published data revealed a total of 121 different MLL rearrangements, of which 79 TPGs (translocation partner genes) are now characterized at the molecular level. However, only seven rearrangements seem to be predominantly associated with legitimate recombination of the MLL gent (~AFF1/AF4, MLLT3/AF9, MLL1/ENL. (See Abstract.) 
	Applicant argues that in light of the above-mentioned common technical knowledge, it can be understood that the MLLr fusion protein complex involved in acute leukemia is mainly composed of AF-4 or AF-9, and that a common pathway works for the onset of leukemia induced by them. Therefore, those skilled in the art can understand that the action and effect of the compound of the present invention which was demonstrated in MLL-AF9, such as growth inhibition, is similarly exerted in MLL-AF4 and this action can be further generalized to MLL-related leukemia. 
	In response, Applicant’s argument is not persuasive, The Examiner considers and acknowledges the references cited by Applicant in Applicant’s remark of 02/28/2022. However, the cited references need to be included in an IDS in order to be properly considered. MLL-AF9 and MLL-AF4 may well have a common pathway that works for the onset of leukemia induced by them. However, MLL-AF9 and MLL-AF4 are not recited in claim 4. Additionally, the instant claim 4 is not limited to just MLL-AF9 and MLL-AF4. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628